Citation Nr: 0818591	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 6, 2001 to 
February 4, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied entitlement to educational benefits 
pursuant to Chapter 30, Title 38, United States Code. 


FINDINGS OF FACT

1.  The veteran served on active duty with the Army from 
March 6, 2001 to February 4, 2005 and the character of 
discharge was under honorable conditions.  

2.  The veteran was not placed on the retired list, 
transferred to the Fleet Reserve, placed on the temporary 
disability retired list, or released for further service in a 
reserve component of the Armed Forces. 


CONCLUSION OF LAW

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 21.7042(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more serve at least three years of continuous active duty in 
the Forces...and is discharged from active duty with an 
honorable discharge.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042(a).  

The basic facts in this case are not in dispute.  The veteran 
served on active duty with the Army from March 6, 2001 to 
February 4, 2005.  His DD Form 214 shows that the character 
of discharge was under honorable conditions.

The veteran does not have an honorable discharge.  Based on 
this service, the veteran does not meet the basic eligibility 
requirements for Chapter 30 benefits.  See 38 U.S.C.A. 
§ 3011(a)(3); 38 C.F.R. § 21.7042(a)(4).  

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
veteran's service is described as "honorable" and that the 
veteran was placed on the retired list, transferred to the 
Fleet Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  
38 U.S.C.A. § 3011(a)(3)(C),(D); 38 C.F.R. 
§ 21.7042(a)(4)(iii),(iv).  Although the veteran's discharge 
was described as under honorable conditions, the evidence 
does not show that he was placed on the retired list, 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, placed on the temporary disability retired list, or 
released in a reserve component of the Armed Services.  
Accordingly, the veteran has not met the alternative to 
meeting the character of discharge requirement.

The Board is bound by the service department's determination 
for the reason of the veteran's separation from the military 
and is not at liberty to change such determination.  The 
service department's decision on such matters is conclusive 
and binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Thus, in light of the foregoing, the veteran is 
not eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(3).  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, the Board, while 
sympathetic to the veteran's argument, is unable to provide a 
legal remedy.  The veteran may purse a remedy with the 
service department by requesting review of his character of 
discharge by the service department's Discharge Review Board 
or by requesting correction of his military record by the 
Board for Correction of Military Corrections.   



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA) provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38 and are not benefits contemplated by 38 U.S.C. §§ 
5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. 
§ 21.1031(b) "if a formal claim for educational assistance 
is incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of 
§ 21.1032(d)."  The United States Court of Appeals for 
Veterans Claims has held that the VCAA notification 
procedures do not apply in cases where the applicable chapter 
of Title 38, United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (VCAA notice was not required in case involving a 
waiver request).  Specific VCAA notice was not required in 
this case because the applicable regulatory notification 
procedure was 38 C.F.R. § 21.1031 for educational claims, not 
the VCAA.

In addition, as explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


